03/22/2022



             IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 21-0508



                                          DA 21-0508                FILED
                                                                      IviAR 2 2 2022
 RANDALL KEITH ORTON,                                               BOVVerl Greenwood
                                                                                   Court
                                                                  Clerk of Supreme
                                                                     State of Montana

              Petitioner and Appellant,

       v.                                                           ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       Upon consideration of Appellant's motion for extension of tirne, and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until April 28, 2022, within which
to file his opening brief.
       DATED this Z- z-day of March, 2022.
                                                 For the Court,




                                                              Chief Justice